DETAILED ACTION
This action is in response to communications filed on January 6th, 2022.
Claims 1-20 are hereby allowed.  Claims 1-5, 8-9, 12, and 14-18 are currently amended.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The applicant’s arguments on pages 8-27 of their response filed on January 6th, 2022 are persuasive in arguing that neither the prior art of record (Krishnamurthy) nor the prior art references in the Advisory Action mailed on December 16th, 2021 (Chen, Ba, Stluka, Ganti, and Pavlovski) do not teach independent claims 1, 8, or 14, as amended.  Specifically, the prior art of record does not teach: selecting between two different setpoints from a setpoint trajectory comprising a plurality of setpoints as the operating setpoint for building equipment, based on whether the connection between the controller and cloud computational system is active or inactive at a time step of an optimization period.
Upon further search and consideration in the technology area of optimizing the control of building equipment to affect the variable state or condition of the indoor environmental temperature and comfort, no prior art was identified as teaching: selecting between two different setpoints from a setpoint trajectory comprising a plurality of setpoints as the operating setpoint for building equipment, based on whether the connection between the controller and cloud computational system is active or inactive at a time step of an optimization period.
The aforementioned claim limitations in combination with all the other limitations of their respective independent claims, are therefor considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Matsuoka	Pat. Pub.	2014/0316584
Sarwal		Patent no.	10,958,211
Sayyarrodsari	Pat. Pub.	2021/0096551
Piche		Pat. Pub.	2020/0102902
Wee		Pat. Pub.	2018/0373208
Sasaki		Pat. Pub.	2018/0195752
Shiel		Pat. Pub.	2013/0304269
Dong		Pat. Pub.	2020/0059098
Ba		Pat. Pub.	2019/0205774
Marik		Patent no.	10,101,048
Ganti		Pat. Pub.	2017/0364043
Becerik-Gerber	Pat. Pub.	2017/0300599
Pavlovski	Pat. Pub.	2016/0305678
Hedley		Pat. Pub.	2010/0286937
Chen		Pat. Pub.	2020/0355390
Stluka		Pat. Pub.	2019/0094821
Wei		Pat. Pub.	2013/0274940
Stein		Pat. Pub.	2014/005872

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE J RUBIN whose telephone number is (571)270-3802.  The examiner can normally be reached on Monday - Friday, 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
2/12/22
/BLAKE J RUBIN/Primary Examiner, Art Unit 2457